nvsupremecourt.us                 nvsupremecourt.us  Below are sponsored listings for goods and services related to: nvsupremecourt.us                                  Sponsored Listings      Free Public Record Search  View Arrests, Criminal Records, Address, Phone, Age, and More Here!     arrests.truthfinder.com      Discover your story  Find your family story in millions of Birth Records.     ancestry.com/BirthRecords      Search Free Birth Records  1) Simply enter their name. 2) View their birth record online!     genealogy.com/Birth+Records      Become a Paralegal  Request Free Info From Schools With Paralegal Training Programs.     paralegal.comparetopschools.com      Search Death Records  Enter First &amp; Last Name. View Death Records Online.     searchquarry.com      Accident Attorney  Looking For Accident Attorney? Search &amp; Discover Local listings!     alllocal.net/Accident-Attorney      Kid Cuisine Chicken Meals  Easy Fried Chicken Made The Way Kids Love. Try Kid Cuisine Tonight!     www.kidcuisine.com      Political News Videos  Watch The News That Matters. Stay Current With Videos at blinkx.     www.blinkx.com            Related Searches  Justice Courts Las Vegas NV   Supreme Court Number of Courts   US Supreme Court Docket   Supreme Court Judgement   Clark County NV Court Records   Reno NV   Attorney Las Vegas Nevada   Las Vages NV   Supreme Court Case Law   Phone Number in Las Vegas NV   Civil Court Case   Federal District Court Cases   Job Vacancies Las Vegas NV   Washoe County NV   New Civil Law Cases   Online Banking Sign in Reno NV   About Reno Nevada   Court Records   Case Attorney   County Court   Legal Case Law   Court Search   Clerk of the Circuit Court   Law Attorney   Law Office                            © 2014 All rights reserved. Privacy policy